Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/583,978 JOINT FOR CONNECTING AIRCRAFT STRUCTURES filed on 9/26/2016.  Claims 1-20 are pending.  

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.
Claims 6, 9 and 11-13 are also withdrawn as being drawn to a non-elected figure of Figure 1.  Claim 6 is drawn to figure 4b, claims 9 and 11-13 are shown in Figure 5.

Information Disclosure Statement
The information disclosure statement submitted on 9/26/2019 and 1/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 recites “and/or” and it is unclear what limitations are intended to be included by the claim.  
Claim 2, recites, “an intended direction of travel of an aircraft”, however this direction could be in many different directions.  Aircrafts travel forward, rearward up, down and side to side as needed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2019/0002079 to Schlipf et al.
	With regards to claim 1, the publication to Schlipf et al. discloses a device having 
a bracket (329) on the first aircraft structure, the bracket having an opening aligned with the first axis; a pin (401, 607) aligned with the first axis, a first end of the pin being received within the opening and a second end of the pin being engaged with the second aircraft structure (305); and a convex part-spherical outer bearing (See Figure 9) surface disposed on the first end of the pin and configured for rotational sliding contact with a concave part-spherical bearing surface disposed in the opening; wherein the pin is configured to translate along the first axis relative to the part-spherical outer bearing surface and/or relative to the second aircraft structure.
	With regards to claim 2, Schlipf et al. teaches wherein the first axis is substantially aligned with an intended direction of travel of an aircraft in which the joint is comprised.
	With regards to claim 3, Schlipf et al. teaches wherein the primary load reacted by the joint during operation of an aircraft in which the joint is comprised acts along a direction substantially perpendicular to the first axis.
	With regards to claim 4, Schlipf et al. teaches wherein the primary load reacted by the joint during operation of an aircraft in which the joint is comprised acts along the vertical direction.
	With regards to claim 5, Schlipf et al. teaches wherein the axis of the bore is aligned with the first axis and the secondary pin element is individually able to react the loads expected to be experienced by the pin during operation of an aircraft in which the joint is comprised.
	With regards to claim 7, Schlipf et al. teaches wherein engagement between the convex part-spherical outer bearing surface and the concave part-spherical bearing surface (901) suppresses translational movement of the convex part-spherical outer bearing surface relative to the concave part-spherical bearing surface.
	With regards to claim 8, Schlipf et al. teaches wherein the second end of the pin is engaged with the second aircraft structure by the second end of the pin being received in a recess provided in an outer surface of the second aircraft structure.
	With regards to claim 10, Schlipf et al. teaches wherein the convex part-spherical outer bearing surface is comprised in a bearing mounted in the opening, the bearing further comprising an inner bearing surface defining a bore through which the pin extends and being configured for translational sliding contact with the pin.
	With regards to claim 14, Schlipf et al. teaches wherein the first aircraft structure is an engine mounting pylon and the second structure is a wing box (321), and wherein the joint is configured to connect the aft end of the engine mounting pylon (305) to the wing box.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/22/21